Citation Nr: 1456071	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-42 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable evaluation for right temporal orbital rim scar.

2. Entitlement to service connection for residuals of laceration of the right 3rd and 4th fingers.

3. Entitlement to service connection for a left leg disorder.

4. Entitlement to service connection for a skin disorder.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney 

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran's attorney submitted a motion for a 90-day extension for the purpose of obtaining and submitting additional evidence in support of the claims on appeal.  In September 2014, the Veteran's attorney submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).  Shortly thereafter in September 2014, the undersigned determined that good cause had been presented to grant the motion for an extension; however, a 30-day extension was granted given the time that had passed since the motion for an extension was received.  As of the date of this decision, no further information or evidence has been received from the Veteran or his attorney.

In July 2014, the Veteran's attorney withdrew the Veteran's request for a Videoconference Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

Although the Veteran has phrased his claim for service connection for psychiatric disability as a claim for service connection for PTSD, a review of the record shows that he has been diagnosed with multiple psychiatric disorders, to include insomnia, alcohol abuse, anxiety disorder, rule out PTSD, and depressive disorder not otherwise specified (NOS).  To adequately reflect the claim, the issue has been rephrased as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for residuals of laceration of the right fingers, a left leg injury, a skin condition, and an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right temporal orbital rim scar is manifested by some occasional irritating itchiness in the scar.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent evaluation for right temporal orbital rim scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.20, 4.118, Diagnostic Codes 7800-7805 (in effect prior to October 23, 2008), and 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A November 2007 notice letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The claim for an initial compensable disability rating for the Veteran's right orbital rim scar arises from his disagreement with the noncompensable evaluation originally assigned following the grant of service connection for the disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's currently assigned noncompensable disability rating for his right orbital rim scar was appealed directly from the initial rating assigned, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the November 2007 letter explained what information and evidence is necessary to substantiate a claim for service connection; the information that the Veteran needed to provide; and the information or evidence that VA would attempt to obtain.  The letter also notified the Veteran of information pertinent to the establishment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also met its duty to assist the Veteran in the development of the claim.  All identified service and post-service treatment records have been obtained and associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2014).  Significantly, neither the Veteran nor his attorney have argued that there is any additional information or evidence tending to establish a higher initial evaluation for a right orbital rim scar.  

In addition, the Veteran was afforded a VA eye examination in September 2008 to determine the nature and etiology of any residual disability resulting from an eye injury during service and VA scar examinations in October 2008 and July 2013 to evaluate the nature and severity of his right orbital rim scar.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA eye and scars examiners considered Veteran's description of his right orbital rim scar disability, documented and reported manifestations of the disability, reviewed the claims file, conducted a thorough examination and provided a detailed report of the right orbital rim scar.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination reports, in combination with the other evidence of record, contain sufficient bases and findings for the Board to render a decision in this appeal.

No further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his attorney has argued otherwise.  Moreover, no additional information or evidence has been presented or identified since the undersigned granted the attorney's motion for an extension in September 2014 for the purpose of submitting additional evidence and argument.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the appeal will be decided based upon the evidence of record.  38 C.F.R. § 3.655 (2014). 

Legal Criteria -Evaluation of Right Temporal Orbital Rim Scar

The Veteran seeks an initial compensable disability rating for service-connected right temporal orbital rim scar.  In his October 2010 substantive appeal, he essentially contended that a compensable evaluation is warranted due to manifestations of itchiness and hyperpigmentation of the scar.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

In this case, in an October 2008 rating decision, the RO granted service connection for a right orbital rim scar and assigned a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7805 for other scars, effective August 29, 2007.  

There are multiple Diagnostic Codes designated for scars, located under Diagnostic Codes 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a Veteran previously rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran's claim for increase stems from his October 2007 claim for service connection for residuals of an eye injury prior to the revisions.  Neither the Veteran nor his attorney has requested that his right orbital rim scar be reviewed under the revised rating criteria.  Nevertheless, the Veteran appears to have referenced the new criteria in his statements of record in support of his claim for increase.  Thus, the Board will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  Moreover, the appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal; however, the revised rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Accordingly, the prior version of the applicable diagnostic codes at 38 C.F.R. § 4.118 will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Veteran.  38 C.F.R. § 4.118 (2014). 

Potentially applicable scar ratings in this case prior to October 23, 2008, include Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7803 (scars, superficial, unstable), 7804 (scars, superficial, painful on examination), and 7805 (scars, other).  Diagnostic Codes 7801 and 7802 are not for application in this case as they pertain to scars other than head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

Diagnostic Code 7008 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1) ( 2008).  Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Id. at Note (3) ( 2008).  

Under Diagnostic Code 7803, superficial, unstable scars are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1) ( 2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2) ( 2008).  

Under Diagnostic Code 7804, scars that are superficial, painful on examination are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Diagnostic Code 7805 directs that other scars be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Potentially applicable scar ratings in this case dating from October 23, 2008, include Diagnostic Codes 7800 (Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck), 7804 (scar(s), unstable or painful), and 7805 (other scars and other effects of scars evaluated under diagnostic codes 7800-02, and 7804).  Diagnostic Codes 7801 and 7802 are not for application in this case as they pertain to evaluation of scars not of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).

Diagnostic Code 7008 provides that burn or other scar(s) or other disfigurement of the head, face, or neck with one characteristic of disfigurement are rated 10 percent disabling.  Burn or other scar(s) or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, are rated 30 percent disabling.  Burn or other scar(s) or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, are rated 50 percent disabling.  Burn or other scar(s) or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, are rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1) (2014).  Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Id. at Note (3) (2014).  Disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately evaluated under the appropriate diagnostic code(s) and combined under § 4.25 with the evaluation assigned under this diagnostic code.  Id. at Note (4) ( 2014).  

Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1) ( 2014).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2) ( 2014).  When applicable, scars evaluated under diagnostic codes 7800-02, or 7805 may also receive an evaluation under this diagnostic code.  Id. at Note (2) ( 2014).  

Diagnostic Code 7805 provides that any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

Factual Background 

Turning to the evidence, report of a September 2008 VA neurologic examination for diagnosis of any residuals of an in-service head injury reflects that the Veteran sustained a facial laceration when he "collided heads" during a game of basketball during service.  Physical examination of the Veteran's head was significant for a visible scar over the lateral border of the right orbit which was non-tender and measured "about 4-5 cm."  Diagnostic impression, indicated that the Veteran possessed a "3 cm. right facial scar" as a consequence of the in-service injury. 

Report of a September 2008 VA eye examination that same day indicates that the Veteran sustained a shallow but gaping laceration in the right paraorbital area, which was sutured with good closure.  There was no history of malignant neoplasm.  Examination of the eyelid was significant for a vertical scar temporally, over the orbital rim of the right eye.  Diagnostic impressions included scar over temporal orbital rim of the right eye secondary to in-service injury with no effect on lid function.  

Report of a VA scars examination conducted on October 20, 2008 (prior to the regulatory changes), for the purpose of evaluating the Veteran's right orbital rim scar noted that complaints included some itchiness in the scar.  Examination of the scar showed that it is located at the lateral aspect of the right orbit, is vertical in appearance and measures 4 cm. long by .5 cm. wide.  The scar was not painful, tender, or adherent to underlying tissue.  There was no ulceration or breakdown of the skin, or asymmetry, gross distortion or functional limitation caused by the scar.  The examiner stated that the scar was not disfiguring, but photographs were taken.  The Board's review of the color photograph taken of the scar during the October 2008 VA examination shows that the scar appears to be of the same color and texture of the surrounding skin and that it does not appear to be raised or depressed in comparison with the surrounding skin.  The examiner diagnosed a scar of the lateral aspect of the right orbital rim with residuals.  

In July 2009 statements, the Veteran and his representative at that time claimed that his right orbital rim scar was manifested by dark changes in pigmentation and itching.  In an October 2010 statement, the Veteran indicated that his right temporal orbital rim scar had an irritating itch.  

Report of a VA skin and scars examination in July 2013 documented the presence of a scar located just lateral to the external canthus of the right eye that measured 1.8 centimeters long by 0.3 centimeters wide (at widest part).  Physical examination of the scar showed that it was not painful, unstable with frequent loss of covering of skin over the scar, or both painful and unstable.  The scar was not elevated, depressed, or adherent to underlying tissue, and there was no missing underlying soft tissue.  There was no abnormal pigmentation or texture (e.g., irregular, atrophic, shiny, or scaly) of the head, face, or neck.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in any limitation of function.  The only other pertinent physical finding, complication, sign and/or symptom associated with the scar was that it is occasionally pruritic (i.e., itchy - See Dorland's Illustrated Medical Dictionary 1563 (31st ed. 2007) (defining pruritic as "pertaining to or characterized by pruritus" and defining pruritus as "an unpleasant cutaneous sensation that provokes the desire to rub or scratch the skin to obtain relief.  Called also itching.").  A color photograph of the scar was provided.  The examiner indicated that the Veteran's scar did not impact his ability to work.  

Analysis

On review and after resolving any doubt in the Veteran's favor, the Board finds that an initial 10 percent disability rating, but no higher, is warranted for the duration of the claim for the Veteran's right orbital rim scar.

The pertinent, competent, and credible evidence of record, to include the Veteran's lay statements of record and findings noted reports of the October 2008 and July 2013 VA scars examinations, demonstrates that the Veteran's right orbital rim scar is manifested by some occasional, irritating itchiness.  Itchiness is a manifestation of the Veteran's right orbital rim scar that is not considered in the pre or post October 23, 2008 rating criteria pertaining to evaluations of scars.  

As noted, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. 

In that regard, the pre October 28, 2008, rating criteria provides a 10 percent disability rating for scars that are superficial and painful on examination.  Similarly, under the current rating criteria, Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  

The October 2009 VA examiner indicated that the Veteran's right orbital rim scar is not adherent to underlying tissue, thus, the scar is superficial.  Moreover, both the October 2009 and July 2013 VA examiners noted that there was "some" or "occasional" itchiness in the scar.  The Board finds that itchiness in the scar in this case is sufficient symptomatology so as to warrant a compensable analagous rating under Diagnostic 7804.  See 38 C.F.R. § 4.20 (2008, 2014).  

The Board also finds that disability rating in excess of 10 percent is not warranted at any time under the pre or post October 28, 2008 diagnostic criteria pertaining to evaluation of scars.  

In that regard, a higher rating is not warranted at any time under Diagnostic Code 7800 as the competent and credible evidence of record does not show that the Veteran's scar is manifested by visible or palpable tissue loss or any characteristics of disfigurement.  Indeed, the Veteran's scar was not shown at any time to be: 5 or more inches (13 or more cm.) in length; at least one-quarter inch (0.6 cm.) wide at widest part; elevated or depressed on palpation, or adherent to underlying tissue.  Moreover, the scar is not shown at any time to have an area exceeding six square inches (39 sq. cm.) that is hypo-or hyper-pigmented, abnormal in texture, missing underlying soft tissue, or indurated or inflexible.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008, 2014).  

In addition, the scar is not shown to be unstable or result in any functional limitation such that a compensable evaluation may be assigned under Diagnostic Codes 7803 or 7805 (2008).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to provide statements regarding the cause and some symptoms of his right orbital rim scar.  He is competent to report if the scar is painful, different in color from his skin, etc.  In July 2009, he reported that his right orbital rim scar was dark or hyper pigmented; however, photographs of the scar during VA examinations in October 2008 and July 2013 does not show evidence of any abnormal pigmentation.  The Veteran has not provided any evidence supporting his contention that the scar is manifested by any abnormal pigmentation.  Indeed, both the October 2008 and the July 2013 VA examiners concluded that there was no abnormal pigmentation of the scar.  Moreover, the Board is unable to see any evidence of abnormal pigmentation of scar in color photographs of the scar taken during the October 2008 and July 2013 VA examinations.  Accordingly, the Board finds the Veteran's July 2009 statement to the effect that his right orbital rim scar is abnormally pigmented or dark to be not credible.  In any event, even assuming abnormal pigmentation of the scar were present, the area of the scar does not exceed six square inches (39 sq. cm.) such that a 10 percent disability rating is warranted under Diagnostic Code 7800.  

Accordingly, for the reasons stated above, the Board finds that the Veteran's disability picture and symptomatology pertaining to his right orbital rim scar, taken as a whole and in combination with the objective findings on examination, have arguably approximated the criteria for the assignment of an initial 10 percent disability rating for the entirety of the appeal period.  Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's right orbital rim scar disability more nearly approximate the criteria for a 10 percent schedular rating by analogy, but no higher, throughout the entirety of the appeal period under diagnostic code 7804.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

The Veteran's symptoms have been stable throughout the entirety of the appeal period and therefore staged ratings are not warranted at any time during the claim.  Fenderson. 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected right orbital rim scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted above, the only reported manifestations of the Veteran's scar were itchiness and abnormal pigmentation.  Although itchiness is not specifically mentioned in the criteria, the Board has determined that itchiness in this case is closely analogous to pain, which is contemplated by the applicable rating criteria for evaluation of scars.  Abnormal pigmentation is also contemplated by the applicable rating criteria in this case, but as discussed, any abnormal pigmentation of the Veteran's scar does not cover an area sufficient to be classified as a characteristic of disfigurement for the purpose of assigning an additional or higher evaluation.  

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial 10 percent disability rating for right orbital rim scar is granted.  


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met. 

Acquired psychiatric disorder, to include PTSD

In a February 2008 stressor statement in support of his claim for service connection for PTSD, the Veteran identified stressors of: (1) being told that his mother and grandparents died while stationed in Okinawa, Japan in July 1992; and (2) being reminded that his wife had a child with another man every time he heard about service members whose significant other had cheated on them.  

In August and October 2010 stressor statements, the Veteran claimed that he has experienced symptoms of PTSD since 1990 and 1991 when he was deployed from the ship where he was stationed to Saudi Arabia with a unit of Marines that he was unfamiliar with and unsure who he could trust.  He stated that his observation of the destruction when traveling to fuel depots in Saudi Arabia was a constant reminder of being in a war zone.  He also stated that he became scared and began having sleeping problems while stationed aboard the U.S.S. New Orleans when the ship assisted and assumed mine searching duties of the U.S.S. Tripoli after that ship became disabled when it struck a mine.  

While the Veteran's claimed stressors pertaining to his travels to fuel depots in Saudi Arabia and being stationed aboard the U.S.S. New Orleans when it assisted and assumed mine searching duties of the U.S.S. Tripoli have not been verified, his complete service personnel records obtained from the NRPC are largely illegible.  They do, however, contain an April 1991 performance evaluation indicating that it was a "combat report" and that the Veteran was stationed aboard the U.S.S. New Orleans at that time.  In addition, the Veteran's DD Form 214 for his period of active duty dating from April 1988 to November 1992, confirms that he had 3 months and 27 days of foreign service and 9 months and 29 days of sea service.  It also shows that he was awarded the Southwest Asia Service Medal with two service stars.  Also, a June 2013 BIRLS inquiry indicates that he served in-theater during the Gulf War from February 1, 1991 to April 15, 1991.  Thus, the Board finds that the Veteran's claimed stressors pertaining to his travels to fuel depots in Saudi Arabia while stationed aboard the U.S.S. New Orleans when it assisted and assumed mine searching duties of the U.S.S. Tripoli are consistent with the circumstances of his active service.

As to whether the Veteran has a currently diagnosed acquired psychiatric disorder to include PTSD related to service, VA treatment records dating from July 2001 to September 2013 show that the Veteran intermittently sought psychiatric treatment.  On more than one occasion, he requested psychiatric evaluation specifically for diagnosis of PTSD because he was reportedly advised by his prior representative that such was necessary for his VA compensation claim for psychiatric disability.  In any event, VA psychiatric treatment records show multiple psychiatric diagnoses other than PTSD and indicate that the Veteran did not meet the criteria for diagnosis of PTSD.  VA treatment records document significant childhood traumas to which they appear to relate the Veteran's currently diagnosed depressive disorder NOS.  

The Veteran was afforded a VA examination in July 2013 to determine whether he had an acquired psychiatric disorder, to include PTSD, related to his military service.  Concluded that the Veteran does not meet the criteria for diagnosis of PTSD.  Without any indication of consideration of the Veteran's aforementioned August and October 2010 stressor statements, she reasoned that due to the Veteran's vague report about his military experience there was no stressor established other than the normal stress of military life and being away from home.  She stated that he seemed to have a world view that life is unfair and that he will be treated unfairly, which she related to the Veteran's history of growing up in a violent neighborhood.  She stated that it appeared that he performed better in the structured environment of the military and that he has had trouble adjusting to civilian life.  She diagnosed depressive disorder NOS and alcohol dependence and opined that Veteran's depressive symptoms are not due to his military service, but rather to his unemployment status.  

In October 2013, the Veteran retained a private attorney to assist him with his claims for VA compensation.  His attorney apparently referred him to a private psychologist and his associate for a psychiatric evaluation.  September 2014 reports of psychiatric evaluation from Dr. WPK, Ph.D. and ALG, LPCC-S contain diagnoses of PTSD related to military service, depressive disorder NOS secondary to PTSD, and alcohol dependence secondary to PTSD.  

Given the conflicting opinions of record as to whether the Veteran has a current acquired psychiatric disorder to include PTSD related to military service, the Board finds that it is necessary to remand the claim for obtainment of an additional VA psychiatric examination and etiological opinion.

Skin condition

In his October 2007, the Veteran claimed service connection for a skin rash.  In July 2009, the Veteran indicated that he has a skin condition manifested by "jock itch" in his groin "spotting" on his arms, chest, and legs that appeared since his return from the Gulf War. 

The Veteran's service treatment records show that he was diagnosed with tinea cruris in his groin and thigh areas which was treated with Whitfield's ointment in July 1983, October 1984, October 1985, November 1985, January 1986, April 1986, and September 1986.  An undated treatment record also shows diagnosis of pseudofolliculitis barbae.  During separation examination in October 1992, the Veteran denied history of any skin disease during report of medical history and report of medical examination shows that his skin was normal on clinical evaluation.   

In September 2008, the Veteran was afforded a VA skin examination during which he reported that he developed a skin condition during service which had been recurrent since discharge and which he had treated with over-the-counter lotions and lubrications.  The Veteran denied any treatment for his claimed skin condition in the 12 months prior to examination.  The examiner stated that the problem seemed to have been recurrent acneform eruptions of the chest and neck.  No diagnostic clinical tests for the claimed skin conditions were performed and no phones were taken as there was no indication of a disfiguring skin condition.  The examiner diagnosed past recurrent acneform dermatitis with no significant residuals.  

Subsequent VA treatment records dated in November 2011 indicate that the Veteran had noticed a lump in his groin area over the past month, but it seemed to be gone at the time he presented for treatment.  In October 2012, he presented for evaluation of a rash in his groin area which reportedly started during the summer and became worse by the end of August.  He had tried treating it with over-the-counter powders without relief.  Physical examination showed erythema with irregular borders in the inguinal folds.  Diagnostic assessment was candida infection of the groin, which was treated with Lamisil cream.  

Given that the Veteran is now shown to have a current diagnosis of candida infection of the groin, the Board finds that the September 2008 VA examination is inadequate for the purpose of adjudicating the Veteran's claim for service connection for a skin condition.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  It is therefore necessary to afford the Veteran an additional VA examination to determine whether he has a current skin condition, to include a candida infection of the groin, that had onset during service or that is otherwise related to any event, injury, or illness therein, to include diagnosis of tinea cruris in the groin and thigh areas in July 1983, October 1984, October 1985, November 1985, January 1986, April 1986, and September 1986.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Residuals of laceration of the right fingers and left leg injury

Laceration of the Right Fingers 

The Veteran's service treatment records show that on August 8, 1988 he sustained a "clean," laceration of the middle and ring fingers of his right hand that required sutures.  There was no involvement of the nerves or vessels and motor strength was intact at the DIP, PIP, and MCP.  On August 17, 1988, the sutures were removed and the Veteran denied any complications with his fingers.  Diagnostic assessment was resolving second degree cuts to 3rd and 4th digits of the right hand.  

In his October 2007 claim for service connection, the Veteran indicated that he has nerve numbness associated with laceration of his fingers during service.  In a July 2009 statement, he indicated that areas adjacent to the scar tingled and he felt that there was a neurological defect in the area of the laceration.  In October 2010, he indicated that the laceration continued to cause some irritation, numbness, and a slight tingling feeling.  

In September 2008, the Veteran was afforded a VA hand examination to determine whether he had a current disability of his right 3rd and 4th fingers related to laceration during service.  The examiner noted an in-service history of laceration to the tip of the fingers on the right hand with current complaints of occasionally experiencing a little tenderness over the fingertips.  No other residuals were noted or identified.  Physical examination of the Veteran's right hand did not show any residual lacerations of the tips of the fingers and there was full range of motion.  Grasp, grip, and dexterity were normal and repetitive use did not cause any symptomatic change.  The examiner diagnosed laceration to tip of fingers on the right hand with no residuals on examination.  

Post-service VA treatment records are negative for any complaint, finding, or diagnosis pertaining to tingling or numbness in the right 3rd and 4th digits until March 2010 when the Veteran reported experiencing intermittent wrist pain that was aggravated when playing computer games, and occasional tinging in his fingers.  He denied any hand weakness.  Physical examination showed recurrence of pain and tingling in the fingers with hyperflexion of the wrist bilaterally.  Diagnostic assessment was carpal tunnel syndrome.  He was given Naproxen to take continuously for 14 days and as needed thereafter, and he was advised to curtail videogame playing until wrist symptoms resolved.   


Left leg injury

In his October 2007 claim for service connection, the Veteran indicated that he injured his leg at the Marine Corps Recruit Depot in San Diego, California.  In July 2009, he stated that he has had recurrent painful muscles in his left lower thigh, adjacent to his left knee, that now includes knee joint involvement which he thinks is a muscle strain.   

A review of the Veteran's service treatment records show that during enlistment examination in September 1981, the Veteran reported a history of sutures in his left leg and clinical evaluation noted the presence of a scar on the medial left thigh.  In April 1982, it was noted that he sustained a slight abrasion and a soft tissue of his left hip when he fell while playing basketball.  With the exception of a three inch scar noted above the left knee, clinical evaluations of the Veteran's lower extremities was reported as normal during subsequent service examinations dated in June 1984 for the purpose of reenlistment; in November 1985 and April 1987 for the purpose of a cook physical, February 1988 for the purpose of reenlistment, and October 1992 for the purpose of separation.  During report of medical history for the purpose of separation in October 1992, the Veteran explicitly denied any history of swollen or painful joints and cramps in his legs. 

Post-service treatment records are negative for any complaints, findings, or diagnosis pertaining to the left leg.

The Veteran was afforded a VA muscles examination in September 2008.  The examiner noted that the Veteran was involved in a car accident prior to service during which he sustained laceration of his left leg and some injury there.  The Veteran reported that since enlistment into military service, he occasionally got some knee and leg pain.  He also stated that occasionally repetitive use and changes in the weather bothered and irritated his left leg.  At the time of examination the Veteran reported that his left leg was asymptomatic and pain free.  Physical examination of the Veteran's left leg was described as "really normal" with no evidence of any muscle disease.  Left knee range of motion was fill and there were no signs of instability or of any other left leg condition.  X-ray of the left knee was reported as normal.  The examiner diagnosed normal examination of the left leg.  

The RO has denied service connection for the Veteran's claimed right fingers and left leg disabilities due to lack of evidence of a current disability of his right fingers and left leg.  In that regard, the Board notes that the Veteran's DD Form 214 shows that he is in receipt of a Southwest Asia Service Medal with two Service Stars.  Thus, service connection for a chronic disability of the right fingers and left leg resulting from undiagnosed illness must be considered in this case.  38 C.F.R. § 3.317.  This theory of entitlement has not been considered by the RO or the VA examiners who conducted the VA hand and muscles examinations in September 2008.  Thus, the Veteran must be afforded adequate examinations of the 3rd and 4th fingers of his right hand and his left leg with consideration of 38 C.F.R. § 3.317.  Moreover, obtainment of any outstanding and ongoing treatment records as directed herein may establish the presence of a current disability of the right 3rd and 4th fingers and/or the left leg.  Thus, the claim must also be considered in the context of any new and outstanding treatment records dated during the pendency of the claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with corrective VCAA notice concerning the information and evidence necessary to establish a claim for service connection for chronic disability of the left leg and the right third and fourth fingers of the right hand resulting from an undiagnosed illness under 38 C.F.R. § 3.317. 

2. Request that the Veteran identify any additional relevant medical and psychiatric treatment records, VA and non-VA, which pertain to his claims for service connection for an acquired psychiatric disability, to include PTSD, a left leg injury, residuals of laceration of his right fingers, and a skin condition that have not yet been associated with the claims file.  Of specific interest is any treatment records showing complaints of, treatment for, and diagnosis of the claimed disabilities at any time since discharge from service in November 1992.

Also request that he provide authorization necessary to enable VA to obtain any relevant private medical and psychiatric treatment records pertaining to his claimed disabilities. 

Regardless of the Veteran's response, obtain and associate with the claims file any VA clinical medical and psychiatric treatment records from the Cleveland VAMC and any associated outpatient clinics dating since September 2013.

Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. After obtaining all outstanding records, schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, to specifically include the Veteran's February 2008 and August and October 2010 stressor statements, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed acquired psychiatric disability, to include PTSD.  Following examination, to include any necessary tests and indicated studies, the examiner should do the following:

Identify all psychiatric disorders. A diagnosis of PTSD under DSM-V criteria should be made or definitively ruled out.  If PTSD is ruled out, the examiner must explain why each diagnostic criteria for diagnosis of PTSD is or is not satisfied.  The examiner should reconcile his or her opinion in this regard with any conflicting opinions of record, to include the opinions provided by the July 2013 VA examiner and by Dr. WPK, Ph.D. and his associate ALG, LPCC-S in September 2014.  

If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis and explain why the stressor is or is not adequate to support a diagnosis of PTSD.  The examiner must provide a complete rationale for all findings.

As to any other psychiatric disorders identified on examination, provide an opinion as to whether it is at least as likely as not that each disorder identified is related to service.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. Also schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed skin condition.  The claims folder, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed skin condition.  

Following a review of the record and examination, to include any necessary tests and indicated studies, the examiner should identify any current skin condition found on examination.  As to each identified skin condition, to include a candida infection of the groin (see October 2012 primary care note), the examiner must opine whether it is at least as likely as not (a 50/50 probability or greater) that each such condition had onset during service or is otherwise related to any event, injury, or illness during service, to include diagnosis of tinea cruris on multiple occasions therein.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

5. Also schedule the Veteran for a VA examination with an orthopedic specialist to determine whether the Veteran has a current orthopedic or neurologic disability affecting his right 3rd and 4th fingers and his left leg related to his active service.  The claims folder, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed right 3rd and 4th (ring and middle) and left leg disabilities.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims folders, obtaining a history of right 3rd and 4th finger and left leg complaints from the Veteran, and conducting a thorough examination, the examiner should respond to each of the following inquiries:

a. Identify any orthopedic and neurological findings pertaining to the right 3rd and 4th fingers and the left leg and fully describe the extent and severity of those symptoms.  If such disability is found, the examiner should identify the exact nerves affected and describe the severity of disability, including any paralysis.

b. Note the size and area of any scars associated with the claimed disability of the right 3rd and 4th fingers, and note whether such are superficial or deep, painful on examination, or cause any limitation of motion.

c. Identify each right 3rd and 4th finger and left leg disability found on examination.  As to each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or are otherwise related to any incident of service, including treatment for a "second degree" laceration of the right 3rd and 4th fingers during service in August 1988 and a soft tissue injury of the left hip during service in April 1982.

d. If the examiner finds no clinical diagnosis of a disability of the right 3rd and 4th fingers and/or left leg on examination that was incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of a chronic disability of the right 3rd and 4th fingers and/or left leg due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

The examiner should provide a rationale for the conclusions reached.

6. Review the examinations and opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures must be implemented at once.

7. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


